Exhibit 12 COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In Thousands, Except Ratios) Twelve months Twelve months Twelve months Nine months Nine months Ended Ended Ended Ended Ended September 30, December 31, December 31, September 30, September 30, 2008 2007 2006 2008 2007 Earnings: (1) Net income (2) $ 117,282 $ 106,506 $ 91,377 $ 80,389 $ 69,613 Income taxes 74,537 66,741 47,691 49,582 41,786 Equity in (income) losses of equity investees, net of distributions - Fixed Charges (See below) (3) 81,637 81,145 78,345 59,793 59,301 Less:Preferred stock dividend - Total adjusted earnings $ 273,456 $ 254,392 $ 217,413 $ 189,764 $ 170,700 Fixed charges: (3) Total interest expense $ 81,376 $ 80,576 $ 77,538 $ 59,558 $ 58,758 Interest component of rents 261 569 807 235 543 Preferred stock dividend - Total fixed charges $ 81,637 $ 81,145 $ 78,345 $ 59,793 $ 59,301 Ratio of earnings to fixed charges 3.3 3.1 2.8 3.2 2.9 1.
